Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3, 4, 6, 9-11 and 17 is/are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by US 2006/0072424 A1 to Everett et al., hereinafter, “Everett”.
Claim 1. A method for performing optical coherence metrology or tomography of a sample, said method comprising the steps of: (i) splitting light from an optical source into a sample beam and a reference beam; Everett [0043] teaches he light wave from the source 110 is preferably coupled through a short length of an optical fiber 112 to an input port (port I) of a fiber optic coupler 114, which splits the incoming light beam into the two arms of a Michelson interferometer. The two arms each has a section of optical fiber (116 and 118) that guides the split light beam from the two output ports (port II and port III) of the fiber coupler 114 to the sample 124 and the reference reflector 126 respectively. For both the sample arm and the reference arm, at the terminating portion of each fiber, there may be a module containing optical elements to collimate or focus or scan the beam. Illustrated in FIG. 1 as an embodiment are two focusing lenses 120 and 122. A patterned spinning disk based optical phase shifter 128 is placed in the reference arm for rapid phase (and intensity) modulation. The returned light waves from the sample 124 and the reference reflector 126 are directed back through the same optical path of the sample and reference arms and are combined in fiber coupler 114. A portion of the combined light beam is directed through a section of optical fiber 130 from port IV of the fiber coupler 114 to a spectrometer 150. 

5(ii) imposing on first and second laterally spaced portions of said sample beam or said reference beam a predetermined optical path length difference; Everett [Fig. 2A, 2B and 6]

(iii) directing said sample beam onto said sample for interaction with first and second axially separated regions of said sample, and collecting light reflected from or transmitted through the first and second axially separated regions of said sample; Everett [0042-0047], Fig. 1

10(iv) mixing said reference beam with the reflected or transmitted light; Everett [0042-0047], Fig. 1

(v) detecting an interference signal resulting from the mixing of the reference beam with the reflected or transmitted light; Everett [0042-0047], Fig. 1 

and (vi) processing the detected interference signal to provide an optical coherence tomogram of said sample, 15wherein said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said sample. Everett [0042-0047], Fig. 1 

Claim 3. Everett further teaches wherein said predetermined optical path length difference is 20imposed on first and second laterally spaced portions of said reference beam. Everett [Fig. 2A, 2B and 6]
 
Claim 4. Everett further teaches wherein said predetermined optical path length difference is imposed by a compound reflector having first and second axially separated reflective surfaces for reflecting the first and second laterally spaced portions of said reference beam. Everett [Fig. 2A, 2B and 6]

Claim 6. An apparatus for performing optical coherence metrology or tomography of a sample, said apparatus comprising: an optical source; an interferometer for: Everett [0002] teaches optical phase shifting and in particular to apparatus and methods for achieving low cost and yet relatively rapid discrete phase shifting in optical interferometers. 

splitting light from said optical source into a sample beam and a reference beam; directing said sample beam onto a sample for interaction with first and second axially separated regions of said sample, and collecting light reflected from or transmitted through the first and second axially separated regions of said sample; Everett [0043] teaches he light wave from the source 110 is preferably coupled through a short length of an optical fiber 112 to an input port (port I) of a fiber optic coupler 114, which splits the incoming light beam into the two arms of a Michelson interferometer. The two arms each has a section of optical fiber (116 and 118) that guides the split light beam from the two output ports (port II and port III) of the fiber coupler 114 to the sample 124 and the reference reflector 126 respectively. For both the sample arm and the reference arm, at the terminating portion of each fiber, there may be a module containing optical elements to collimate or focus or scan the beam. Illustrated in FIG. 1 as an embodiment are two focusing lenses 120 and 122. A patterned spinning disk based optical phase shifter 128 is placed in the reference arm for rapid phase (and intensity) modulation. The returned light waves from the sample 124 and the reference reflector 126 are directed back through the same optical path of the sample and reference arms and are combined in fiber coupler 114. A portion of the combined light beam is directed through a section of optical fiber 130 from port IV of the fiber coupler 114 to a spectrometer 150.

Everett [Fig. 2A, 2B and 6]

and 5mixing said reference beam with the reflected or transmitted light; a detector for detecting an interference signal resulting from the mixing of the reference beam with the reflected or transmitted light; Everett [0042-0047], Fig. 1

a multi-length delay element for imposing on first and second laterally spaced portions of said sample beam or said reference beam, a predetermined optical path length difference; Everett [0042-0047], Fig. 1

and 10a computer for processing the detected interference signal to provide an optical coherence tomogram of said sample, wherein said multi-length delay element is selected such that said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said sample. Everett [0042-0047], Fig. 1 

Claim 9. Everett further teaches wherein said multi-length delay element is configured to impose said predetermined optical path length difference on first and second laterally spaced portions of said reference beam. Everett [Fig. 2A, 2B and 6]

Claim 10. Everett further teaches wherein said multi-length delay element comprises a compound reflector having first and second axially separated reflective surfaces for reflecting the first and 25second laterally spaced portions of said reference beam.  Everett [Fig. 2A, 2B and 6]

Claim 11. Everett further teaches wherein said multi-length delay element comprises a medium selected to have a dispersion that at least partially compensates for the dispersion of said sample. Everett [0058]     

Claim 17. An apparatus for performing optical coherence metrology or tomography of an eye, said apparatus comprising: an optical source; 10an interferometer for: Everett [0002] teaches optical phase shifting and in particular to apparatus and methods for achieving low cost and yet relatively rapid discrete phase shifting in optical interferometers.34 

splitting light from said optical source into a sample beam and a reference beam; Everett [0043] teaches he light wave from the source 110 is preferably coupled through a short length of an optical fiber 112 to an input port (port I) of a fiber optic coupler 114, which splits the incoming light beam into the two arms of a Michelson interferometer. The two arms each has a section of optical fiber (116 and 118) that guides the split light beam from the two output ports (port II and port III) of the fiber coupler 114 to the sample 124 and the reference reflector 126 respectively. For both the sample arm and the reference arm, at the terminating portion of each fiber, there may be a module containing optical elements to collimate or focus or scan the beam. Illustrated in FIG. 1 as an embodiment are two focusing lenses 120 and 122. A patterned spinning disk based optical phase shifter 128 is placed in the reference arm for rapid phase (and intensity) modulation. The returned light waves from the sample 124 and the reference reflector 126 are directed back through the same optical path of the sample and reference arms and are combined in fiber coupler 114. A portion of the combined light beam is directed through a section of optical fiber 130 from port IV of the fiber coupler 114 to a spectrometer 150. 

directing said sample beam onto an eye for interaction with first and second axially separated regions of said eye, and collecting light reflected from or transmitted through the first and second axially separated regions of said eye; Everett [Fig. 2A, 2B and 6]

and 15mixing said reference beam with the reflected or transmitted light; Everett [0042-0047], Fig. 1

a detector for detecting an interference signal resulting from the mixing of the reference beam with the reflected or transmitted light; Everett [0042-0047], Fig. 1

a multi-length delay element for imposing on first and second laterally spaced portions of said sample beam or said reference beam, a predetermined optical path length difference; Everett [0042-0047], Fig. 1

and 20a computer for processing the detected interference signal to provide an optical coherence tomogram of said eye, wherein said multi-length delay element is selected such that said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said eye. Everett [0042-0047], Fig. 1  
20a computer for processing the detected interference signal to provide an optical coherence tomogram of said eye, wherein said multi-length delay element is selected such that said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said eye. Everett [0042-0047], Fig. 1  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2, 5, 7-8, 12-16 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0072424 A1 to Everett et al., hereinafter, “Everett” in view of US 2016/0135679 A1 to Frisken et al., hereinafter, “Frisken”.
Claim 2. Everett is silent on claim 2, however, Frisken, in the same field or ocular metrology, teaches wherein said sample beam comprises an array of beamlets for interaction with a plurality of discrete points within the first or second regions of said sample. [0069] teaches FIG. 5 illustrates in schematic form the optical train of a spectral wavefront analyser according to an embodiment of the present invention, employing a reference beam to measure the phase of light interferometrically at a plurality of wavelengths across a two dimensional grid of sample points, i.e. a two dimensional sampling array.   

Thus, at the time of the invention, it would have been obvious to one of ordinary skill in the art to combine the beam teachings of Everett with Frisken’s teaching of sample beam comprises an array of beamlets to correct myopia. [Abstract]

Claim 5. Everett and Frisken both teach wherein said sample comprises an eye.  Everett [0058]   

Frisken [0004] teaches measurements of optical components and in particular the human eye have been addressed by a range of different instruments which have been able to provide information regarding different aspects of the eye's morphology and function as well as identification of various anomalies. Measuring the profile of the surface of the eye is of particular interest in applications where contact lenses need to be fitted, and as the range and functionality of contact lenses increases the requirement for accurate measurement of the surface topography over a larger area is becoming increasingly important. Other measurements that can be made include wavefront analysis, which is a phase-based measurement of the optical properties of the eye, i.e. eye function. Measurement of the various features of the anterior segment of the eye can be of great value in surgical applications. Considerable advances have been made in imaging the retina of the eye, and Optical Coherence Tomography (OCT) has enabled analysis of various eye structures in three dimensions through a scanning approach using information contained within the intensity and phase of reflected light. 

Frisken [0018] teaches a processor adapted to process the optical phase and spectral information to provide a tomographic profile of the sample, or to provide a measurement of the corneal topography of an eye, or to determine the profile of one or more interfaces in the anterior segment of an eye.

Claim 7. Frisken teaches comprising a spatial sampling element for generating from said sample beam an array of beamlets for interaction with a plurality of discrete points within the first or second regions of said sample. Frisken [0069] teaches FIG. 5 illustrates in schematic form the optical train of a spectral wavefront analyser according to an embodiment of the present invention, employing a reference beam to measure the phase of light interferometrically at a plurality of wavelengths across a two dimensional grid of sample points, i.e. a two dimensional sampling array.  

Claim 8. Frisken teaches wherein said spatial sampling element comprises a lenslet array. Frisken [0069] teaches FIG. 5 illustrates in schematic form the optical train of a spectral wavefront analyser according to an embodiment of the present invention, employing a reference beam to measure the phase of light interferometrically at a plurality of wavelengths across a two dimensional grid of sample points, i.e. a two dimensional sampling array.   

Frisken [0070] teaches the reference and probe beams are recombined through polarisation multiplexing at the PBS 521 and directed towards a micro lens array 526 and an optional aperture array 527 to create a two dimensional sampling array (effectively the waists of the beamlets 544). 

Claim 12. Everett and Frisken both teach wherein said apparatus is configured for performing optical coherence metrology or tomography of an eye. Everett [0058]  

Frisken [0004] teaches measurements of optical components and in particular the human eye have been addressed by a range of different instruments which have been able to provide information regarding different aspects of the eye's morphology and function as well as identification of various anomalies. Measuring the profile of the surface of the eye is of particular interest in applications where contact lenses need to be fitted, and as the range and functionality of contact lenses increases the requirement for accurate measurement of the surface topography over a larger area is becoming increasingly important. Other measurements that can be made include wavefront analysis, which is a phase-based measurement of the optical properties of the eye, i.e. eye function. Measurement of the various features of the anterior segment of the eye can be of great value in surgical applications. Considerable advances have been made in imaging the retina of the eye, and Optical Coherence Tomography (OCT) has enabled analysis of various eye structures in three dimensions through a scanning approach using information contained within the intensity and phase of reflected light. 

Frisken [0018] teaches a processor adapted to process the optical phase and spectral information to provide a tomographic profile of the sample, or to provide a measurement of the corneal topography of an eye, or to determine the profile of one or more interfaces in the anterior segment of an eye.

Claim 13. Everett and Frisken both teach wherein said first region is in the anterior segment of said eye and said second region is in the posterior segment of said eye. Everett [0058]   

Frisken [0004] teaches measurements of optical components and in particular the human eye have been addressed by a range of different instruments which have been able to provide information regarding different aspects of the eye's morphology and function as well as identification of various anomalies. Measuring the profile of the surface of the eye is of particular interest in applications where contact lenses need to be fitted, and as the range and functionality of contact lenses increases the requirement for accurate measurement of the surface topography over a larger area is becoming increasingly important. Other measurements that can be made include wavefront analysis, which is a phase-based measurement of the optical properties of the eye, i.e. eye function. Measurement of the various features of the anterior segment of the eye can be of great value in surgical applications. Considerable advances have been made in imaging the retina of the eye, and Optical Coherence Tomography (OCT) has enabled analysis of various eye structures in three dimensions through a scanning approach using information contained within the intensity and phase of reflected light. 

Frisken [0018] teaches a processor adapted to process the optical phase and spectral information to provide a tomographic profile of the sample, or to provide a measurement of the corneal topography of an eye, or to determine the profile of one or more interfaces in the anterior segment of an eye.

Claim 14. Everett and Frisken both teach wherein said first region comprises the anterior sclera of said eye. Everett [0058]   

Frisken [0004] teaches measurements of optical components and in particular the human eye have been addressed by a range of different instruments which have been able to provide information regarding different aspects of the eye's morphology and function as well as identification of various anomalies. Measuring the profile of the surface of the eye is of particular interest in applications where contact lenses need to be fitted, and as the range and functionality of contact lenses increases the requirement for accurate measurement of the surface topography over a larger area is becoming increasingly important. Other measurements that can be made include wavefront analysis, which is a phase-based measurement of the optical properties of the eye, i.e. eye function. Measurement of the various features of the anterior segment of the eye can be of great value in surgical applications. Considerable advances have been made in imaging the retina of the eye, and Optical Coherence Tomography (OCT) has enabled analysis of various eye structures in three dimensions through a scanning approach using information contained within the intensity and phase of reflected light. 

Frisken [0018] teaches a processor adapted to process the optical phase and spectral information to provide a tomographic profile of the sample, or to provide a measurement of the corneal topography of an eye, or to determine the profile of one or more interfaces in the anterior segment of an eye.

Claim 15. Everett and Frisken both teach wherein said second region comprises the fovea of said eye. Everett [0058]    

Frisken [0004] teaches measurements of optical components and in particular the human eye have been addressed by a range of different instruments which have been able to provide information regarding different aspects of the eye's morphology and function as well as identification of various anomalies. Measuring the profile of the surface of the eye is of particular interest in applications where contact lenses need to be fitted, and as the range and functionality of contact lenses increases the requirement for accurate measurement of the surface topography over a larger area is becoming increasingly important. Other measurements that can be made include wavefront analysis, which is a phase-based measurement of the optical properties of the eye, i.e. eye function. Measurement of the various features of the anterior segment of the eye can be of great value in surgical applications. Considerable advances have been made in imaging the retina of the eye, and Optical Coherence Tomography (OCT) has enabled analysis of various eye structures in three dimensions through a scanning approach using information contained within the intensity and phase of reflected light. 

Frisken [0018] teaches a processor adapted to process the optical phase and spectral information to provide a tomographic profile of the sample, or to provide a measurement of the corneal topography of an eye, or to determine the profile of one or more interfaces in the anterior segment of an eye.

Claim 16. Everett and Frisken both teach wherein said second region comprises the fovea of said eye. Everett [0058]  

Frisken [0004] teaches measurements of optical components and in particular the human eye have been addressed by a range of different instruments which have been able to provide information regarding different aspects of the eye's morphology and function as well as identification of various anomalies. Measuring the profile of the surface of the eye is of particular interest in applications where contact lenses need to be fitted, and as the range and functionality of contact lenses increases the requirement for accurate measurement of the surface topography over a larger area is becoming increasingly important. Other measurements that can be made include wavefront analysis, which is a phase-based measurement of the optical properties of the eye, i.e. eye function. Measurement of the various features of the anterior segment of the eye can be of great value in surgical applications. Considerable advances have been made in imaging the retina of the eye, and Optical Coherence Tomography (OCT) has enabled analysis of various eye structures in three dimensions through a scanning approach using information contained within the intensity and phase of reflected light. 

Frisken [0018] teaches a processor adapted to process the optical phase and spectral information to provide a tomographic profile of the sample, or to provide a measurement of the corneal topography of an eye, or to determine the profile of one or more interfaces in the anterior segment of an eye.

Claim 18. A non-transitory computer readable medium with an executable program code configured to implement the method according to claim 1. Frisken [0069]   

Claim 19. A non-transitory computer readable medium with an executable program code configured to operate the apparatus according to claim 6. Frisken [0069]   

Claim 20. A non-transitory computer readable medium with an executable program code configured to operate the apparatus according to claim 17. Frisken [0069]

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 and similarly recited claims 6 and 17 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 11,166,630 B2 in view of US 10,932,667 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because they are similar in scope.
17/497083
US 11,166,630 /US 10,932,667
A method for performing optical coherence metrology or tomography of a sample, said method comprising the steps of: (i) splitting light from an optical source into a sample beam and a reference beam;
US 10, 932,667 claim 16. an optical splitter for splitting off a portion of light from said one or more optical sources to form a reference beam for interfering with light in said first wavelength band reflected or scattered from said sample.
(ii) imposing on first and second laterally spaced portions of said sample beam or said reference beam a predetermined optical path length difference;
US 11,166,630 claim 1. imposing a predetermined optical path length difference on first and second laterally spaced portions of a reference beam or a sample beam when acquiring at least one of the first and second optical coherence tomograms.
iii) directing said sample beam onto said sample for interaction with first and second axially separated regions of said sample, and collecting light reflected from or transmitted through the first and second axially separated regions of said sample;
US 11,166,630 Claim 2. predetermined optical path length difference is imposed on first and second laterally spaced portions of a reference beam by a compound reflector having first and second axially separated reflective surfaces for reflecting the first and second laterally spaced portions of said reference beam.
(iv) mixing said reference beam with the reflected or transmitted light;
(iv) mixing said reference beam with the reflected or transmitted light; (v) detecting an interference signal resulting from the mixing of the reference beam with the reflected or transmitted light; and

US 11,166,630 Claim. 6 predetermined optical path length difference is imposed on first and second laterally spaced portions of a reference beam by a compound reflector having first and second axially separated reflective surfaces for reflecting the first and second laterally spaced portions of said reference beam.
(v) detecting an interference signal resulting from the mixing of the reference beam with the reflected or transmitted light;
US 11,166,630 [Background] detecting an interference signal resulting from the mixing of the reference beam with the reflected or transmitted light;
and (vi) processing the detected interference signal to provide an optical coherence tomogram of said sample, 15wherein said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said sample. wherein said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said sample. 15wherein said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said sample. 15wherein said predetermined optical path length difference at least partially compensates for the axial separation between the first and second regions of said sample.
US 11,166,630 Claim 7. compound reflector is selected such that said predetermined optical path length difference compensates for the axial depth of the eye.


Claims 7 and 18-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 3, 4 and 14 of U.S. Patent No. 11,166,630 B2. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELOMIA L GILLIARD whose telephone number is (571)272-1681. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571 272-8243. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DELOMIA L GILLIARD/Primary Examiner, Art Unit 2661